—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 14, 1997, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
When claimant was offered a management position at the employer’s manufacturing plant, he was advised that his compensation package would include a bonus program predicated upon the productivity and profitability of the plant. A short time later, the employer determined that it was unable to award bonuses because it had recently suffered a devastating financial loss. Once claimant learned that he would not be receiving a bonus, he continued working and attempted to convince the employer to reinstate the bonus program. Claimant’s efforts proved unsuccessful and he resigned approximately two months later because he developed negative feelings about his compensation package. Substantial evidence supports the Unemployment Insurance Appeal Board’s ruling that claimant voluntarily left his employment without good cause. Dissatisfaction with one’s compensation does not constitute good cause for leaving employment (see, Matter of Solano [Sweeney], 234 AD2d 845; Matter of Schipani [Sweeney], 232 AD2d 802). Claimant’s testimony that he was guaranteed to receive a bonus and that the employer unilaterally changed the terms of his employment was belied by the record and the Board was free to reject it. We have considered claimant’s remaining arguments and find them to be without merit.
Crew III, J. P., White, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.